Citation Nr: 1208539	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  10-03 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the evaluation of service-connected right knee instability from 10 percent to 0 percent disabling, effective June 1, 2009, was proper.

2.  Entitlement to an evaluation in excess of 10 percent for left knee arthritis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1978, and from September 1981 to August 1997. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a September 2008 rating decision, the RO proposed to reduce the evaluation for service-connected right knee instability from 10 percent to 0 percent disabling.  In a February 2009 rating decision, the RO reduced the evaluation for service-connected right knee instability from 10 percent to 0 percent disabling effective June 1, 2009.  Additionally, in a November 2008 rating decision, the RO continued the 10 percent disability evaluation for left knee arthritis. 

In December 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder

The issue of an increased evaluation for degenerative arthritis of the right knee was raised during the December 2011 Travel Board hearing.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

During the December 2011 hearing, the Veteran testified that since he was last examined for his knee disabilities he had received additional treatment for both knees at the VA Medical Centers (VAMCs) in Jacksonville, Gainesville, and Lake City.  Treatment included surgery, medication, therapy, and injections (within 90 days prior to the December 2011 hearing).  He also indicated that it has been recommended that he consider total knee replacement and was scheduled for x-rays in January 2012.  Review of the claims folder shows that the Veteran was last examined for his knee in September 2009 and VA treatment records dated only up to October 2009 are of record.  Because VA is on notice that there are records that may be applicable to the Veteran's claims, and because these records may be of use in deciding the claims, these records are relevant and must be obtained.  38 C.F.R. § 3.159 (c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Additionally, the Veteran indicated that both his left and right knee disabilities have worsened since he was last examined.  He now experiences stiffness, popping, instability, and diminished range of motion and has had to modify his duties at work.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).


Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA treatment records, to include but not exclusive of those from the VAMCs in Jacksonville, Gainesville, and Lake City dated from October 2009 to present.  All efforts to obtain VA records should be fully documented, and the VA facilities must provide a negative response if records are not available. 

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011). 

2. Schedule the Veteran for an appropriate examination to determine the current nature and severity of his service-connected left and right knee disabilities.  The claims folder must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all AMIE protocols for rating knee disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

All indicated studies, including X-ray and range of motion studies in degrees of the knees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should indicate whether there is any lateral stability or subluxation of either knee.  If so, the examiner should fully describe the severity of such symptoms and proffer an opinion as to whether such disability associated with instability or subluxaion is slight, moderate, or severe.   

The examiner should also provide an opinion concerning the impact of the disabilities on the Veteran's ability to work. 

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide a requested opinion, he or she should fully explain why such opinion could not be rendered.  

3.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. 
§§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

4. Readjudicate the Veteran's claims, to include whether a separate evaluation for left knee instability is warranted.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case, and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



